DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/25/2021 has been entered.

Status of Claims
3.	Claims 1-20 are pending in this application.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claim 1, 14 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10 and 14 of U.S. Patent No. 10,595,101. Although the claims at issue are not identical, they are not patentably distinct from each other because 

US 10,595,101
1. A computing device comprising: 
a network interface; a processor; and a storage device storing a set of instructions, wherein an execution of the set of instructions by the processor configures the computing device to perform acts comprising: 
receiving media content over the network interface; identifying a set of markers for the media content, each marker corresponding to one of a plurality of visible and audible cues in the media content; identifying segments in the media content based on the identified set of markers; computing an excitement score for each segment based on the identified markers that fall within the segment; and generating a highlight clip by identifying segments based on their excitement scores.
1. A computing device comprising: 
a network interface; a processor; and a storage device storing a set of instructions, wherein an execution of the set of instructions by the processor configures the computing device to perform acts comprising: 
receiving media content over the network interface; identifying a set of markers for the media content, each marker corresponding to one of a plurality of visible and audible cues in the media content and based on recognition classifiers for the visible and audible cues; identifying segments in the media content based on the identified set of markers; extracting metadata for each segment; using the extracted metadata to collect training examples for training a recognition classifier; extracting a name for a segment based on on-screen overlay information; detecting faces in the segment; and training a facial recognition classifier to associate the detected faces with the extracted name; computing an excitement score for each segment based on the identified markers that fall within the segment; and generating a highlight clip by identifying segments based on their excitement scores.


	Regarding Claim 1, as can be seen from the table above, Claim 1 of the instant application is anticipated by patent claim 1 in that claim 1 of the patent contains all the limitations of claim 1 of the instant application. Claim 1 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting. 
	Claims 14 and 18 reciting limitations contained in patent claims 10 and 14 respectively, thus are rejected based on the same grounds as set forth in claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




6.	Claims 1-4, 6, 8-10, 14, 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Packard et al (US 2018/0108380) in view of Chen et al (US 2016/0014482), or alternatively, Negi et al (US 2017/0358273).
	
Regarding Claims 1 and 18, Packard discloses a computing device (see Fig. 2, such as a computer 208 or mobile device 210, or Fig. 4) comprising a network interface (e.g., see Fig. 4; such as network interface 328); a processor (304); and a storage device (302 or 308) storing a set of instructions, wherein an execution of the set of instructions by the processor configures the computing device to perform acts comprising receiving media content over the network interface (e.g., see Fig. 2; Para 36; Para 46; such as receiving a sports event from application server); identifying a set of markers for the media content, comprising a plurality of cues in the media content (e.g., see Fig. 1; Para 26; Para 34; Para 57; such as when Team 1 scores, Team 2 scores, or nail-biter event, most excitement event, etc. is identified); identifying segments in the media content based on the identified set of markers (see Fig. 1, such as identifying segments 20, 22, 24, etc.); computing an excitement score for each segment based on the identified markers that fall within the segment (see Fig. 1; Para 34; Para 41; Para 57; Para 80); and generating a highlight clip by identifying segments based on their excitement scores (e.g., see Fig. 1; Para 34; Para 41; Para 80; generating a highlight clip by identifying segments such as segments 24, 26, 28, 32 based on excitement score above a threshold) but is not explicit about identifying a set of multimodal markers comprising visible and audible cues in the media content.
In an analogous art, Chen discloses in a number of embodiments, the segmentation process is a multi-modal segmentation process that detects segmentation cues in video, audio, and/or text data available in the data stream. Multi-modal video segmentation processes can utilize a variety of different types of data contained within a video data stream to identify cues indicative of the structure of the data stream (e.g., see Para 63; Para 90). 
Alternatively, Negi discloses using speaker cues (e.g., verbal or use-appointed items), and image /video cues (e.g., dense text/object regions, or "clutter") to compute the visual attention effort required. The saliency score calculator, which works at a video segment level, uses these information /cues from multiple modalities to derive the saliency score for video segments (see Para 6); Negi further discloses verbal cues derived from ASR [Automatic Speech Recognition] output can be used to detect the start of high saliency video segments (e.g., "we see here," "if you look at the diagram," "in this figure," and the like). Audio cues in conjunction with visual feature cues can significantly improve the reliability and accuracy of the saliency score calculation (see Para 14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Packard to include identifying a set of multimodal markers comprising visible and audible cues in the media content, as taught by Chen or Negi to identify relevant sources of additional data, thus improve the reliability and accuracy of the saliency score calculation.

Regarding Claims 2, 15 and 19, Packard in view of Chen or Negi discloses and would render “the visible and audible cues comprises visible behaviors of a player, audible cheering of spectators, and an audible excited tone and words of a commentator” to be obvious (see Packard: Fig. 1; Para 57; such as when a player of Team 1 or Team 2 scores; Negi: Para 14; Chen: Para 63; Para 90).

Regarding Claims 3 and 20, Packard discloses identifying the set of markers for the media content further comprises detecting on-screen overlay information (see Para 26; Para 28-29; such as detecting an alert) and a scene change (see Fig. 1; Para 57; such as when Team 2 scores or an overtime in soccer).

Regarding Claim 4, Packard further discloses partitioning the media content into the set of segments comprises identifying a start and an end of each segment based on at least one of an on-screen overlay information, a scene change, a visual event recognition, a sensor-based event recognition, and an audio-based excitement measure (see Fig. 1; Para 57; such as segments 24, 26, 28, 32 when Team 2 scores).

Regarding Claim 6, Packard further discloses extracting metadata for each segment (see Para 28; Para 55-56).

Regarding Claims 8 and 17, Packard further discloses the metadata of the segment is based on at least one of an on-screen overlay information, one or more contextual cues from an environment, statistics, a location, and a time extracted from the video data and audio data of the segment (see Para 28; such as play-by-play statistics related to the event).

Regarding Claim 9, Packard discloses receiving a set of criteria, and producing the highlight clip further comprises identifying segments having extracted metadata that matches the set of criteria (see Fig. 1; Para 28; Para 57; such as Team 1 or Team 2 scores or a nail-biter event).

Regarding Claim 10, Packard in view of Chen or Negi discloses and render “the set of markers are based on recognition classifiers for the visible and audible cues” to be obvious (see Packard: Para 57; Chen: Para 63; Para 90).

Regarding Claim 14, Packard discloses a computing device comprising a network interface; a processor; and a storage device storing a set of instructions, wherein an execution of the set of instructions by the processor configures the computing device to perform acts comprising: receiving media content from the network interface; identifying a set of markers for the media content, each marker corresponding to one of a plurality of visible and audible cues in the media content; proposing segments in the media content based on the identified set of markers (see grounds of rejection as described in claim 1 for the same limitations); extracting metadata for each proposed segment (such as analyzing live feeds of play-by-play statistics related to the event; see Para 28-29); receiving a set of criteria (see Fig. 1; Para 28-29; Para 57; such as related to a favorite team or player; or excitement level above threshold); and generating a highlight clip by identifying proposed segments having extracted metadata that matches the set of criteria (see Fig.1; Para 34; Para 41; Para 80; when favorite team such as Team 2 scores).
The amendment such as “identifying a set of multimodal markers comprising visible and audible cues…” are contained in claims 1 and 14; thus is also rejected on the same grounds as set forth in claims 1 and 14.


7.	Claims 5, 7, 11, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Packard et al (US 2018/0108380) and Chen et al (US 2016/0014482), or alternatively, Negi et al (US 2017/0358273) as applied in claims 1, 6, 10 and 14 above, and further in view of Polak et al (US 2018/0032845).

Regarding Claim 5, Packard discloses producing the excitement score for each segment based on subscriber's affinity for fast paced games, games with huge momentum swings, games with great historical context, games in which the subscriber has a wagering interest in aspects of the outcome such as total score or score difference (see Para 28-29) but is silent about training a classifier to produce the excitement score for each segment by fusing a plurality of excitement measures of the segment.
In an analogous art, Polak discloses the classifier(s) (classification function(s)) may be trained with a small set of samples to recognize the low-level concepts (attributes), for example, a "football", a "crowd", a "goal", a "referee whistle blow", a "score board" and/or a "stadium". The high-level categorization of the scene/video stream as a football match is then done by aggregating the recognized low-level concepts (see Para 46). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined systems of Packard and Chen or Negi to include training a classifier to produce the excitement score for each segment by fusing a plurality of excitement measures of the segment, as taught by Polak to take advantage of known classification technique to allow more efficient search or identification of content scene.

Regarding Claims 7 and 16, Packard discloses the extracted metadata of a segment comprises an identity of a player (see Para 55-56) but is not explicit about an extraction of the metadata is performed by at least one of a facial recognition; and an optical character recognition (OCR) on the video data of the segment.
In an analogous art, Polak equally discloses an extraction of the metadata is performed by at least one of a facial recognition; and an optical character recognition (OCR) on the video data of the segment (see Para 78). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined systems of Packard and Chen or Negi to include an extraction of the metadata is performed by at least one of a facial recognition; and an optical character recognition (OCR) on the video data of the segment, as taught by Polak to take advantage of known technique to simplify design and operation, thus save time and cost.

Regarding Claim 11, Packard equally discloses using a first recognition classifier to recognize a player (see Para 55-57) but is not explicit about using a first recognition classifier to select training examples to train a second recognition classifier.
However, Polak equally discloses using a first recognition classifier to select training examples to train a second recognition classifier (e.g., see Para 41-46; Para 84-85; Para 87-88; Para 108-109; such as to select training samples to train a visual classifier to identify an object such as a face).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined systems of Packard and Chen or Negi to include using a first recognition classifier to select training examples to train a second recognition classifier, as taught by Polak to reduce the estimation and/or prediction error for the estimation of the presence of the respective known concepts presented in the training samples.

Regarding Claim 12, Packard discloses extracting metadata for each segment (see Fig.1; extracting data related to a home or favorite team such as Team 1 or Team 2) but is not explicit about using the extracted metadata to collect training examples for training a recognition classifier. 
However, Polak equally discloses using the extracted metadata to collect training examples for training a recognition classifier (e.g., see Para 45-46; Para 78; Para 81).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined systems of Packard and Chen or Negi to include using the extracted metadata to collect training examples for training a recognition classifier, as taught by Polak to take advantage of known classification technique to allow more efficient search or identification of content scene.


8.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Packard et al (US 2018/0108380) and Chen et al (US 2016/0014482), or alternatively, Negi et al (US 2017/0358273) as applied in claim 1 above, and further in view of Mitchell et al (US 2019/0266282).

Regarding Claim 13, Packard is not explicit about extracting a name for a segment based on an on-screen overlay information; detecting faces in the segment; and training a facial recognition classifier to associate the detected faces with the extracted name.
In an analogous art, Mitchell discloses the facial detection can be used by the recognition module 106 to recognize the presence of a face in image data of a media item; … The facial recognition can, for a detected face, utilize a trained machine learning model to return a name or other identifier, such as a name or identifier expressed in text, of a person who corresponds to the face (e.g., see Para 32); Mitchell further discloses utilizing the media analysis module 120 to receive names, identifiers, descriptions, or other information which reflects image data and/or audio data of the media item. For example, to receive pictured words of the media item in text form (e.g., see Para 37). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined systems of Packard and Chen or Negi to include extracting a name for a segment based on an on-screen overlay information; detecting faces in the segment; and training a facial recognition classifier to associate the detected faces with the extracted name, as taught by Mitchell to take advantage of known recognition technique to effectively and reliably identify target object in the media stream.  

Response to Arguments
9.	Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of new grounds of rejection.

Conclusion
10.	Claims 1-20 are rejected.

Correspondence Information
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PENG whose telephone number is (571)270-1147.  The examiner can normally be reached on Monday - Friday 11 AM to 8 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 5712724195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HSIUNGFEI PENG/Primary Examiner, Art Unit 2426